DETAILED ACTION
	This action is in response to the amendment filed 3/3/2022. Currently, claims 1-11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments to claims 1, 3-6, 8 and 10 are sufficient to overcome the previous objection to claims 1, 3-6, 8 and 10. Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1. Applicant’s amendment to claim 11 is sufficient to overcome the previous objection to claim 11.
Applicant’s amendment to claim 7 is sufficient to overcome the previous rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s amendment to claim 2 is sufficient to overcome the previous rejection of claim 2 under 35 U.S.C. 101 and section 33(a) of the America Invents Act.
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the device of Wiggins et al. is not configured to extend longitudinally over a distal radius of the individual adjacent the individual’s distal radio-ulna joint, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the brace member 11 of Wiggins et al. includes a concave surface that is capable of being positioned on the user such that it extends longitudinally over a distal radius of the individual adjacent the individual’s distal radio-ulna joint. While Applicant argues that the brace member 11 of Wiggins et al. may be too narrow to be positioned on the user such that it extends longitudinally over a distal radius of the individual adjacent the individual’s distal radio-ulna joint, the examiner asserts that the brace member 11 of Wiggins et al. is capable of being positioned in this manner depending on the size of the individual to which it is applied.
Applicant further argues that the straps of Wiggins et al. are designed to be worn on the hand of the wearer, and not around the distal radio-ulnar joint as claimed. In response, the examiner reiterates that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the straps 14, 16, 17 of Wiggins et al. as shown in Figures 1-3 to have a length such that they are capable of being tightened about a user’s arm to be positioned over and apply pressure near the distal radio-ulnar joint.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the resilient material is the structure that applies pressure around the distal radio-ulnar joint) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that Blackwood does not teach at least one retaining arm that can apply pressure around the distal radio-ulnar joint, the examiner asserts that Wiggins et al. (and not Blackwood) is cited in the rejection(s) below to teach this feature. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claim 7 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the retaining arm” should be amended to recite ---the at least one retaining arm---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “tightening of the at least one retaining arm about the individual’s arm applies pressure around the distal radio-ulnar joint to alleviate pain and discomfort experienced therein.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s original specification only provides support for tightening of the at least one retaining arm about the individual’s arm applying pressure directly to (see Applicant’s original abstract and [0012] of the publication of the present application) the distal radio-ulnar joint to alleviate pain and discomfort experienced therein, and not around the distal radio-ulnar joint as presently claimed. Applicant’s original specification provides no description that tightening of the at least one retaining arm about the individual’s arm specifically applies pressure around (which can mean encircling or on all sides of, for instance) the distal radio-ulnar joint as presently claimed. Claims 2-11 depend on claim 1 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 2002/0002348) in view of Blackwood et al. (US 4,489,716).
In regards to claim 1, Wiggins et al. teaches in Figures 1-4 a semi-rigid support member (brace member 11; [0017] teaches the brace member 11 being rigid; can be considered to be semi-rigid inasmuch as [0024] teaches the brace member 11 being made of “a heat-molded plastic, such that, if desired, it can adjusted for comfort with a heat gun to soften or contour the material,” which enables the rigid brace member 11 to achieve an non-rigid configuration when heated; thus, the brace member 11 is not completely rigid since it is moldable) having a concave surface (into which the user’s hand is shown to be positioned in Figures 2 and 3; also clearly shown in Figures 1 and 4) configured to extend longitudinally over a distal radius of the individual adjacent the individual’s distal radio-ulna joint (the concave surface is capable of extending longitudinally over a distal radius of the individual adjacent the individual’s distal radio-ulna joint); at least one retaining arm (straps 14, 16, 17) configured to be wound about the individual’s arm to engage with (straps 14, 16, 17 are capable of being wrapped around an individual’s arm (in a similar manner as the straps 14, 16, 17 are shown to be wrapped in Figures 2 and 3) to be positioned on the exterior surface of the brace member 11) an outer surface (exterior surface) of the semi-rigid support member (brace member 11); wherein the at least one retaining arm (straps 14, 16, 17) is formed from a material ([0019] teaches “each of the respective straps 14, 16 and 17 are composed of a cloth or fabric material”) such that tightening of the at least one retaining arm (straps 14, 16, 17) about the individual’s arm applies pressure around (defined: near or about, nearby; see attached definition of “around”) the distal radio-ulnar joint to alleviate pain and discomfort experienced therein (straps 14, 16, 17 are capable of being tightened about a user’s arm to be positioned over and apply pressure near the distal radio-ulnar joint to alleviate pain and discomfort experienced therein; tightening of straps 14, 16, 17 about a user’s arm would result in a pressure being applied thereto).
Wiggins et al. does not teach that the at least one retaining arm is formed from a resilient material.
However, Blackwood et al. teaches in Figure 1 and column 2, lines 11-24 an analogous device wherein the at least one retaining arm (restraining straps 14, 15, 16, 17) is formed from a resilient material (restraining straps 14, 15, 16, 17 are taught in column 2, lines 11-24 to be made of “heavy elastic;” elastic material is resilient).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one retaining arm of Wiggins et al. to be made from a resilient material as taught by Blackwood et al. because this element is known to “be more comfortable for the wearer since it has some degree of give,” as Blackwood et al. teaches in column 2, lines 11-24.
In regards to claim 2, Wiggins et al. and Blackwood et al. teach the apparatus of claim 1. Wiggins et al. teaches in Figures 1-4 that the semi-rigid support member (brace member 11; [0017] teaches the brace member 11 being rigid; can be considered to be semi-rigid inasmuch as [0024] teaches the brace member 11 being made of “a heat-molded plastic, such that, if desired, it can adjusted for comfort with a heat gun to soften or contour the material,” which enables the rigid brace member 11 to achieve an non-rigid configuration when heated; thus, the brace member 11 is not completely rigid since it is moldable) has a semi-cylindrical configuration that defines the concave surface (as shown in Figures 1 and 4) that is adapted to be fitted over and along the individual’s radius, adjacent the distal radio-ulnar joint (the concave surface is capable of being positioned over and along the individual’s radius, adjacent the distal radio-ulnar joint). 
In regards to claim 3, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1 and 2. Wiggins et al. teaches in Figures 1 and 4 that the concave surface (as shown in Figures 1 and 4) of the semi-rigid support member (brace member 11) is coated with (covered with, as shown in Figures 1 and 4) a layer (inner soft or cushioned layer 13; see [0022]) to act as a cushion (explicitly taught in [0022] to be a “cushion layer 13”) between (since inner soft or cushioned layer 13 is positioned between, as shown in Figures 1-4) the semi-rigid support member (brace member 11) and the individual’s skin.
Wiggins et al. does not teach the layer being resilient.
However, Blackwood et al. teaches in column 2, lines 5-7 and Figure 3 an analogous device with the layer (padding material 12) being resilient (column 2, lines 5-7 teaches the padding material being “foamed or sponge rubber;” rubber is a resilient material).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the layer of Wiggins et al. as modified by Blackwood et al. to be resilient as taught by Blackwood et al. because this element is known to be a comfortable material for providing padding against the individual’s skin.
In regards to claim 5, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1-3. Wiggins et al. teaches in Figures 1-4 that the semi-rigid support member (brace member 11) cups the distal radius when worn (brace member 11 is capable of being positioned such that it cups the distal radius).
In regards to claim 8, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1 and 2. Wiggins et al. teaches in Figures 1 and 4 that the semi-rigid support member (brace member 11) is mounted over (as shown in Figures 1 and 4) a pad member (inner soft or cushioned layer 13; see [0022]) which is configured to be positioned between (as shown in Figures 1 and 4) the semi-rigid support member (brace member 11) and the individual’s skin when in use.
In regards to claim 9, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1, 2 and 8. Wiggins et al. teaches in Figure 1 that two retaining arms (straps 14, 16, 17; strap 17 being a first retaining arm and straps 14, 16 being connected to form a second retaining arm) are provided to extend angularly from (as shown in Figure 1, strap 17 and straps 14/16 extend at an angle in a direction away from where inner soft or cushioned layer 13 is positioned) opposing ends (top and bottom halves, as shown in Figure 1) of the pad member (inner soft or cushioned layer 13; see [0022]).
In regards to claim 10, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1, 2, 8 and 9. Wiggins et al. teaches in Figure 1 and the abstract that the two retaining arms (straps 14, 16, 17; strap 17 being a first retaining arm and straps 14, 16 being connected to form a second retaining arm) form a front retaining arm (strap 17) and a rear retaining arm (straps 14/16) which extend about (as shown in Figure 1) a front region (forward half) and a rear region (rearward half) of the semi-rigid support member (brace member 11) to secure (the abstract teaches that the brace 10 is “held in position” by straps 14, 16, 17) the brace (brace 10) in position on the arm of the individual (brace 10 is capable of being positioned on the arm of a user).
In regards to claim 11, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1, 2 and 8-10. Wiggins et al. teaches in Figures 1-4 that the two retaining arms (straps 14, 16, 17; strap 17 being a first retaining arm and straps 14, 16 being connected to form a second retaining arm) are positioned so as to provide a right-handed version of the brace (brace 10) and a left-handed version of the brace (brace 10) for use on either a right or left hand of the individual (as shown in Figures 1-3, straps 14, 16, 17 are positioned such that the brace 10 can be positioned on either the left or right hand of the user and the straps 14, 16, 17 are capable of wrapping therearound).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 2002/0002348), in view of Blackwood et al. (US 4,489,716) and further in view of McNally (US 2015/0119776).
In regards to claim 4, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1 and 2. Wiggins et al. teaches in [0017] that semi-rigid support member (brace member 11) is rigid about a radial axis ([0017] teaches the support member 11 being “rigid,” which would include rigidity about a radial axis).
Wiggins et al. and Blackwood et al. do not teach that the semi-rigid support member is flexible about a longitudinal axis.
However, McNally teaches in Figure 1B and [0036] an analogous device (“splint assembly” taught in the abstract) wherein the semi-rigid support member (“rigid member” taught in [0036]; can be considered “semi-rigid” inasmuch as the rigid member is taught in [0036] to be able to flex and therefore, is not completely rigid) is flexible about a longitudinal axis ([0036] teaches that the rigid member “could flex, wrap, or conform along its longitudinal axis ‘L’ dimension”) but rigid about a radial axis ([0036] teaches that the rigid member “is essentially inflexible in its diameter or HxW dimensions”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the semi-rigid support member of Wiggins et al. as modified by Blackwood et al. such that the semi-rigid support member is flexible about a longitudinal axis but rigid about a radial axis as taught by McNally because this element is known to enable the semi-rigid support member to conform about a body part “and/or to be wrapped for compact storage,” as McNally teaches in [0036] and [0052].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 2002/0002348), in view of Blackwood et al. (US 4,489,716) and further in view of Brandt et al. (US 2016/0128859).
In regards to claim 6, Wiggins et al. and Blackwood et al. teach the apparatus of claim 1. Wiggins et al. teaches in Figure 1 that the brace (brace 10) contains one retaining arm (straps 14, 16, 17; strap 17 being one retaining arm and straps 14, 16 being connected to form one retaining arm). Wiggins et al. teaches in [0018] that the retaining arm (straps 14, 16, 17; strap 17 being one retaining arm and straps 14, 16 being connected to form one retaining arm) is held in position by hook and loop fastener (23, 24, 25, 26, 27, 28).
Wiggins et al. and Blackwood et al. do not teach that the retaining arm is attachable by way of a hook and loop fastener to the outer surface of the semi-rigid support member.
However, Brandt et al. teaches in Figures 1 and 2, [0019] and [0034] an analogous device wherein the retaining arm (straps 56A, 56B, 56C; taught in [0019]) is attachable by way of a hook and loop fastener ([0034] teaches that straps 56A, 56B, 56C include hook-and-loop material “that can be mated with a corresponding part of hook-and-loop fastening system on the external surface 54 of the sheath”) to the outer surface (external surface 54) of the support member (sheath 16).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the retaining arm and semi-rigid support member of Wiggins et al. as modified by Blackwood et al. to be attachable by way of a hook and loop fastener to the outer surface of the support member as taught by Brandt et al. because this element is known in the art to be an alternate configuration to facilitate adjustable, releasable attachment of the retaining arm at a selected position, as Brandt et al. teaches in [0034]. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 2002/0002348), in view of Blackwood et al. (US 4,489,716), in view of Brandt et al. (US 2016/0128859) and further in view of Motyer (US 2010/0069802).
In regards to claim 7, Wiggins et al., Blackwood et al. and Brandt et al. teach the apparatus of claims 1 and 6. Wiggins et al., Blackwood et al. and Brandt et al. do not teach that the retaining arm is formed from a neoprene material.
However, Motyer teaches in [0049] an analogous device (Figure 6 teaches the device being positioned on a hand) wherein the retaining arm (anchor strap 6; shown in Figure 3 to have an elongate, arm-like structure) is formed from a neoprene material.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the retaining arm of Wiggins et al. as modified by Blackwood et al. and Brandt et al. to be formed from a neoprene material as taught by Motyer because this element is known to be a soft material “to provide more comfort,” as Motyer teaches in [0049].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/9/2022